RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 19-April-2021 with respect to application 16/812,749 filed 9-March-2020.  
Applicant has amended claims 1, 8 and 15.
Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claim 1 because of the following informalities:  
Claim 1, as amended, recites in part: “….and configured to direct a WIFI transceiver to disposed within the resource monitor transmit said credentials….”  [line 6-7] and where the Examiner understands that “….and configured to direct a WIFI transceiver [[to]] disposed within the resource monitor to transmit said credentials….”  Is intended.
Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, in view of Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, and Park et al. (United States Patent Application Publication # US 2018/0309818 A1), hereinafter Park.
Consider claim 1:  A resource monitor for instantaneous monitoring consumption of a resource, Glorioso discloses a system and method for reading a plurality of remote [resource consumption] meters (14), by a plurality of base stations (16/40) for collection consumption data at a central office (19), [Title; Abstract; Fig. 1; Col. 1, 5-9, Col. 1, 55 to Col. 2, 20, Col. 2, 58 to Col. 3, 3], the resource monitor comprising:
a commissioning processor, configured to pair with a client device via a Bluetooth link, and configured to receive WIFI network credentials from said client device through a client application executing on said client device, and configured to direct a WIFI transceiver to disposed within the resource monitor transmit said credentials over a WIFI network to commission the resource monitor onto said WIFI network, and to initiate communications with a resource server over the internet cloud via said WIFI network; the system comprising an installer tool (18) (client device) which wirelessly communicates to configure a base station (16/44) (resource monitor), controlled by a microcontroller (44) and wireless signal transceiver (42) and/or WAN interface (46), to communicate with a particular Remote Meter Interface (RMI) (resource meter) (12) associated with a meter (14), and thereby allowing wireless networked communication with a remote central office (19) (resource server) by storing an RMI ID (credential) in the base station and establishing time schedule and operating frequencies for future and
a meter reading processor, configured to receive one or more meter identifiers from said resource server via the internet cloud for a corresponding one or more resource meters within radio range, and configured to tune a meter receiver that is operationally coupled to said meter reading processor to each of a plurality of narrowband frequency channels to detect and decode radio signals transmitted by said one or more resource meters to extract said one or more meter identifiers along with a corresponding one or more meter readings, and configured to periodically transmit said one or more meter identifiers along with said corresponding one or more meter readings to said resource server over the internet cloud; Glorioso also discloses that a base station comprises a microcontroller (44) with a processor (47) which communicates with one or more RMI units associated with meters, for which ID information is stored in the based station ID list (58) and which receives communication from the RMI unit on a plurality of narrow band frequencies in a frequency hopping manner, receiving both the RMI ID and meter data, and which it passes to the central office through a WAN interface and WAN (steps 320-336) [Fig. 1-3; Col. 6, 18-61].
Glorioso discloses frequency hopping communication on a plurality of narrow band frequencies, the communication between an RMI, base station and/or installer tool, and that a base station communicates with the central office (server) through a wired or wireless Wide Area Network (WAN) but does not 
Meriac discloses an analogous apparatus, system and method for access a remote resource from a data processing device [Title; Abstract; Fig. 1-3; Para. 0001-0003] in which an IOT device (1) exemplary pen (equivalent to resource meter) communicates data to a cloud (104) (equivalent to a resource monitor) from which a remote device (106) may access the data, and specifically: (a-c) that a client device may communicate with the source device using USB or BLE (Bluetooth) link to provide credential data, such as a WPA2 key, to the source device to allow communication with the remote resource, which may be WIFI [Para. 0045].
Park, in addition, discloses an analogous building management system and gateway with distributed data collection [Title; Abstract; Fig. 1-3; Para. 0002], and particularly: (d) that a gateway (equivalent to a base station or resource manager) may comprise separate controllers (processors) for configuration (638) and data handling (636) [Fig. 8; Para.0158].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (b) use a WIFI network and protocol, at least in part, to communicate generated data through a monitoring/collecting device and network to a remote server or central site, and (a, c) wherein the 
Consider claim 8:  A resource monitor for instantaneous monitoring consumption of a resource, Glorioso discloses a system and method for reading a plurality of remote [resource consumption] meters (14), by a plurality of base stations (16/40) for collection consumption data at a central office (19), [Title; Abstract; Fig. 1; Col. 1, 5-9, Col. 1, 55 to Col. 2, 20, Col. 2, 58 to Col. 3, 3], the resource monitor comprising:
a commissioning processor, configured to pair with a client device via a Bluetooth link, and configured to receive WIFI network credentials from said client device through a client application executing on said client device; the system comprising an installer tool (18) (client device) which wirelessly communicates to configure a base station (16/44) (resource monitor), controlled by a microcontroller (44) by storing an RMI ID (credential) in the base station and establishing time schedule and operating frequencies for future communications (steps 300-324) [Fig. 1, 3; Col. 3, 4-32; Col. 5, 34 to Col. 6, 17];
a WIFI transceiver, configured to transmit said credentials over a WIFI network to commission said resource monitor onto said WIFI network, and configured to initiate communications with a resource server over the internet cloud via said WIFI network; the base station (16/44) further comprising a Wide Area Network (WAN) interface (46), which may be wired or wireless, for communication with the central office [Fig. 2; Fig. 5, 17-33], and a receiver/transmitter (42), for commissioning and communication with one or more RMI devices [Fig. 2; Col. 3, 33 to Col. 4, 2; Col. 4, 15-29;]; and
a meter reading processor, configured to receive one or more meter identifiers from said resource server via the internet cloud for a corresponding one or more resource meters within radio range, and configured to tune a meter receiver that is operationally coupled to said meter reading processor to each of a plurality of narrowband frequency channels to detect and decode radio signals transmitted by said one or more resource meters to extract said one or more meter identifiers along with a corresponding one or more meter readings, and configured to periodically transmit said one or more meter identifiers along with said corresponding one or more meter readings to said resource server over the internet cloud.  Glorioso also discloses that a base station comprises a microcontroller (44) with a processor (47) which communicates with one or more RMI units associated with meters, for which ID information is stored in the based station ID list (58) and which receives communication from the RMI unit on a plurality of narrow band frequencies in a frequency hopping manner, receiving both the RMI ID and meter data, and which it passes to the central office through a WAN interface and WAN (steps 320-336) [Fig. 1-3; Col. 6, 18-61].
Glorioso discloses frequency hopping communication on a plurality of narrow band frequencies, the communication between an RMI, base station and/or installer tool, and that a base station communicates with the central office (server) through a wired or wireless Wide Area Network (WAN) but does not specifically disclose: (a) that the installation tool (18) (client device) communicates with a base station (16) (resource monitor) by “pairing” using Bluetooth protocol, (b) specific use of WIFI protocol for network communication, (c) that credential information is provided by a client device, or (d) separate commissioning and meter reading processors.
Meriac discloses an analogous apparatus, system and method for access a remote resource from a data processing device [Title; Abstract; Fig. 1-3; Para. 0001-0003] in which an IOT device (1) exemplary pen (equivalent to resource 
Park, in addition, discloses an analogous building management system and gateway with distributed data collection [Title; Abstract; Fig. 1-3; Para. 0002], and particularly: (d) that a gateway (equivalent to a base station or resource manager) may comprise separate controllers (processors) for configuration (638) and data handling (636) [Fig. 8; Para.0158].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (b) use a WIFI network and protocol, at least in part, to communicate generated data through a monitoring/collecting device and network to a remote server or central site, and (a, c) wherein the monitoring/collecting device may be configured with necessary credentials and parameters for operation on the WIFI network by a client device which interfaces locally by pairing through a Bluetooth BLE protocol, as taught by Meriac, and using for example: (d) separate controllers for configuration and for data management as taught by Park, and applied to a system and method for reading a plurality of remote [resource consumption] meters as taught by Glorioso where: (a, b) the use of Bluetooth and WiFi for short range communication and cloud interface is ubiquitous, and where these 

Claims 2, 3, 9, and 10 are rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, and Park et al. (United States Patent Application Publication # US 2018/0309818 A1), hereinafter Park, further in view of Krzyzanowski et al. (United States Patent Application Publication # US 2010/0156665 A1), hereinafter Krzyzanowski.
Consider claim 2 and as applied to claim 1:  The resource monitor as recited in claim 1, wherein said one or more resource meters comprise automatic meter reading (AMR) meters.
Glorioso discloses a Remote Metering Interface (RMI) (12) attached and applied to a resource monitoring meter (14) but does not specifically disclose these meters to be AMR or AMI compatible meters [Fig. 1; Col. 2, 58 to Col. 3, 32]. Automatic Meter Reading (AMR), (generally a one-way communication 
Krzyzanowski discloses an analogous system, apparatus and method for advanced utility monitoring [Title; Abstract; Fig. 1-2; Para. 0003-0012; and particularly in which legacy AMR and AMI meters (110/210) are connected to and IP (internet/cloud) interface device (310) for reporting to a central (remote/cloud) monitoring station (server) Fig. 3; Para. 0013-0014].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for an IP based meter reading interface device to be configured for use with legacy AMR and AMI meters as taught by Krzyzanowski and applied to a system and method for reading a plurality of remote [resource consumption] meters as taught by Glorioso and modified by Meriac and Park, to allow an internet/cloud reporting infrastructure to be retrofit and overlaid on legacy system without requiring replacement or new meters.
Consider claim 3 and as applied to claim 1:  The resource monitor as recited in claim 1, wherein said one or more resource meters comprise advanced metering infrastructure (AMI) meters. This claim is rejected based on the same references, citations and analysis as presented for claim 2 previously.
Consider claim 9 and as applied to claim 8:  The resource monitor as recited in claim 8, wherein said one or more resource meters comprise automatic meter reading (AMR) meters. This claim is rejected based on the same references, citations and analysis as presented for claim 2 previously, and as applied to claim 8.
Consider claim 10 and as applied to claim 8:  The resource monitor as recited in claim 8 wherein said one or more resource meters comprise advanced metering infrastructure (AMI) meters. This claim is rejected based on the same references, citations and analysis as presented for claim 2 previously, and as applied to claim 8.

Claims 5 and 12 are rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, and Park et al. (United States Patent Application Publication # US 2018/0309818 A1), hereinafter Park, further in view of Winter (United States Patent Application Publication # US 2008/0106434 A1).
Consider claim 5 and as applied to claim 1:  The resource monitor as recited in claim 1, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least at least every 30 seconds.
Glorioso discloses communication of meter interface ID and meter data according to a schedule [Col. 618-61] but does not disclose a particular periodic rate or interval at which the data is obtained or communicated. A 
Winter discloses a data collection system and method for utility consumption [Title; Abstract, Fig. 1-2; Para. 0005-00013], and a particular example in which meter data is obtained at 15 minute intervals, and transmitted in a short range mode (reduced power) at a 10 second interval, and also collected data in a long range mode (high power) at a 4 hour interval [Fig. 6; Para. 0047-0054].
Therefore would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to transmit meter information using a low power mode as frequently as a ten second interval, and to send the data in a high power, long range mode, less frequently as taught by Winter and applied to a system and method for reading a plurality of remote meters as taught by Glorioso and modified by Meriac and Park, in order to accommodate drive-by and/or short range reading, and to provide longer range fixed and/or alternate path reporting, while minimizing power consumption and spectrum use.
Consider claim 12 and as applied to claim 8:  The resource monitor as recited in claim 8, wherein said each of said plurality of resource monitors transmits said one or more of said corresponding plurality of meter identifiers and current readings to said resource server at least at least every 30 seconds. This claim is rejected based on the same references, citations and analysis as presented for claim 5 previously, and as applied to claim 8.

Claims 6 and 13 are rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, and Park et al. (United States Patent Application Publication # US 2018/0309818 A1), hereinafter Park, further in view of Vaswani et al. (United States Patent Application Publication # US 2008/0136667 A1), hereinafter Vaswani.
Consider claim 6 and as applied to claim 1:  The resource monitor as recited in claim 1, wherein the resource monitor receives power for said commissioning processor, said meter reading processor, and said meter receiver from a power outlet within a facility that is within said radio range.
Glorioso does not specifically disclose a power source for a base station, but use of an Ac power source was well-known in the art:
Vaswani, for example, discloses an analogous network for automated meter reading [Title; Abstract; Fig. 1-3; Para. 0010-0015] and specifically that a gateway node (72) is typically placed on a top of a power pole (facility) or other elevated location (within radio range) and equipped with a connector (92) for connecting to a power line (outlet) [Fig. 4; Para. 0062].
Therefore would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to place a base station or gateway at an elevated location such as a power pole where the base station may be connected to Ac power as taught by Vaswani and applied to a system and method for reading a plurality of remote meters as taught by Glorioso and 
Consider claim 13 and as applied to claim 8:  The resource monitor as recited in claim 8, wherein the resource monitor receives power for said commissioning processor, said meter reading processor, and said meter receiver from a power outlet within a facility that is within said radio range. This claim is rejected based on the same references, citations and analysis as presented for claim 6 previously, and as applied to claim 8.

Claim 15 is rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, in view of Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac.
Consider claim 15:  A method for instantaneous monitoring of consumption of a resource, Glorioso discloses a system and method for reading a plurality of remote [resource consumption] meters (14), by a plurality of base stations (16/40) for collection consumption data at a central office (19), [Title; Abstract; Fig. 1; Col. 1, 5-9, Col. 1, 55 to Col. 2, 20, Col. 2, 58 to Col. 3, 3], the method comprising:
pairing with a client device via a Bluetooth link, receiving WIFI network credentials from the client device through a client application executing on the client device, transmitting the credentials over a WIFI network to commission the resource monitor onto the WIFI network, and initiating communications with a resource server over the internet cloud via the WIFI network; the system comprising an installer tool (18) (client device) which wirelessly communicates to configure a base station (16/44) (resource monitor), controlled by a microcontroller (44) and wireless signal transceiver (42) and/or WAN interface (46), to communicate with a particular Remote Meter Interface (RMI) (resource meter) (12) associated with a meter (14), and thereby allowing wireless networked communication with a remote central office (19) (resource server) by storing an RMI ID (credential) in the base station and establishing time schedule and operating frequencies for future communications (steps 300-324) Fig. 1-3; Col. 3, 4-32; Col. 4, 15-29; Col. 5, 34 to Col. 6, 17]; and
receiving one or more meter identifiers from the resource server via the internet cloud for a corresponding one or more resource meters within radio range, tuning a meter receiver to each of a plurality of narrowband frequency channels to detect and decode radio signals transmitted by the one or more resource meters, extracting the one or more meter identifiers along with a corresponding one or more meter readings from decoded radio signals, and periodically transmitting the one or more meter identifiers along with the corresponding one or more meter readings to the resource server over the internet cloud. Glorioso also discloses that a base station comprises a microcontroller (44) with a processor (47) which communicates with one or more RMI units associated with meters, for which ID information is stored in 
Glorioso discloses frequency hopping communication on a plurality of narrow band frequencies, the communication between an RMI, base station and/or installer tool, and that a base station communicates with the central office (server) through a wired or wireless Wide Area Network (WAN) and does not specifically disclose: (a) a commissioning processor, or (b) communication using Bluetooth and Wi-Fi networks over an internet cloud.
Glorioso discloses frequency hopping communication on a plurality of narrow band frequencies, the communication between an RMI, base station and/or installer tool, and that a base station communicates with the central office (server) through a wired or wireless Wide Area Network (WAN) but does not specifically disclose: (a) that the installation tool (18) (client device) communicates with a base station (16) (resource monitor) by “pairing” using Bluetooth protocol, (b) specific use of WIFI protocol for network communication, or: (c) that credential information is provided by a client device.
Meriac discloses an analogous apparatus, system and method for access a remote resource from a data processing device [Title; Abstract; Fig. 1-3; Para. 0001-0003] in which an IOT device (1) exemplary pen (equivalent to resource 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (b) use a WIFI network and protocol, at least in part, to communicate generated data through a monitoring/collecting device and network to a remote server or central site, and (a, c) wherein the monitoring/collecting device may be configured with necessary credentials and parameters for operation on the WIFI network by a client device which interfaces locally by pairing through a Bluetooth BLE protocol, as taught by Meriac, applied to a system and method for reading a plurality of remote [resource consumption] meters as taught by Glorioso where: (a, b) the use of Bluetooth and WiFi for short range communication and cloud interface is ubiquitous, and where these communication channels are provided on virtually every modern smartphone (typical client device), and (c) where the use of a portable client device such as a smartphone, laptop or PDA, and which operate under the control of programs (applications) to provide configuration and/or credential data to a proximate device by short range BLE or NFC link is well known.

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, and Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, further in view of Krzyzanowski et al. (United States Patent Application Publication # US 2010/0156665 A1), hereinafter Krzyzanowski.
Consider claim 16 and as applied to claim 15:  The method as recited in claim 15, wherein the one or more resource meters comprise automatic meter reading (AMR) meters. This claim is rejected based on the same citations and analysis as presented for claim 2 previously, and as applied to claim 15.
Consider claim 17 and as applied to claim 15:  The method as recited in claim 15, wherein the one or more resource meters comprise advanced metering infrastructure (AMI) meters. This claim is rejected based on the same citations and analysis as presented for claim 2 previously, and as applied to claim 15.

Claim 19 is rejected under 35 USC §103 as unpatentable over Glorioso et al. (United States Patent # US 5,914,672), hereinafter Glorioso, and Meriac et al. (United States Patent Application Publication # US 2018/0183889 A1), hereinafter Meriac, further in view of Winter (United States Patent Application Publication # US 2008/0106434 A1).
Consider claim 19 and as applied to claim 15:  The method as recited in claim 15, wherein said periodically transmitting comprises transmitting the one or more of the corresponding plurality of meter identifiers and current readings to the resource server at least at least every 30 seconds. This claim is rejected based on the same citations and analysis as presented for claim 5 previously, and as applied to claim 15.

Allowable Subject Matter
Objection is made to claims 2, 7, 11, 14, 18 and 20 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 19-April-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to Objections made to the Drawings as insufficiently readable [Remarks: page 7,9]: Applicant’s amendment and replacement of figures 12-15 obviate this objection, which has been withdrawn:
Consider Applicant’s remarks with respect to rejection of claims 1, 8 and 15 under 35 USC §103 over Glorioso (US 5,914,672) and Hopkins (US 2019/0096148 A1) [Remarks: page 9-12]:
Regarding claim 1: Applicants arguments are, in summary, that the applied references fail to disclose a commissioning processor which pairs with a client device using a Bluetooth link to receive WIFI network credentials which allow a resource monitor to be configured for use on the WIFI network to share resource 
Regarding claims 8 and 15: These claims have been amended in similar fashion as for claim 1, and recite similar limitations. Applicant has not provided separate or additional arguments with respect to these claims, and asserts allowability on the same basis as for claim 1. This argument is similarly moot: claim 8 is now also rejected under 35 USC §103 over Glorioso, Meriac and Park, and claim 15 is rejected under 35 USC §103 over Glorioso and Meriac.
Consider Applicant’s remarks with respect to rejection of claims 2-7, 9-14 and 16-20 under 35 USC §103 over Glorioso, Hopkins, and one or more of Krzyzanowski (US 2010/0156665 A1), Boaz (US 2005/0270173 A1), Winter (US 2008/0106434 A1), Vaswani (US 2008/0136667 A1) or Avila (US 2008/0220729 A1) [Remarks: page 12]: 
Regarding claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17 and 19: No specific or additional arguments have been made with respect to these claims, and allowability asserted based on alleged allowability of claims 1, 8 and 15, from which they depend.  These claims are now rejected, based on the new rejections of their respective base claims, and on the particular references, citations and analysis applied to each in this Office action.
Regarding claims 4, 7, 11, 14, 18 and 20: Arguments with respect to these claims are moot. These claims are determined to be sufficiently distinguished from known prior art, and would be allowable in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Cannell et al. (U.S. Patent Application Publication # US 2019/0327161 A1) disclosing real time location platform beacon protocol systems and methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.